Fourth Court of Appeals
                                       San Antonio, Texas

                                  MEMORANDUM OPINION
       Nos. 04-13-00222-CR, 04-13-000223-CR, 04-13-000224-CR & 04-13-000225-CR

                                      Francisco R. HERNANDEZ,
                                                Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                     From the 227th Judicial District Court, Bexar County, Texas
             Trial Court Nos. 2010CR0819, 2011CR2469, 2012CR2586 & 2012CR3718A
                           Honorable Philip A. Kazen, Jr., Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: May 22, 2013

DISMISSED

           The trial court’s certification in each of these appeals states that “this criminal case is a

plea-bargain case, and the defendant has NO right of appeal.” The clerk’s record filed in each of

these appeals contains a written plea bargain, and the punishment assessed did not exceed the

punishment recommended by the prosecutor and agreed to by the defendant; therefore, the trial

court’s certifications accurately reflect that the underlying cases are plea-bargain cases. See TEX.

R. APP. P. 25.2(a)(2).
                                    04-13-00222-CR, 04-13-00223-CR, 04-13-00224-CR & 04-13-00225-CR


       Appellant’s counsel has filed written notice with this court that counsel has reviewed the

record in each of these appeals and “can find no right of appeal for Appellant.” We construe this

notice as an indication that appellant will not seek to file an amended trial court certification

showing that he has the right of appeal. See TEX. R. APP. P. 25.2(d); 37.1; see also Daniels v.

State, 110 S.W.3d 174, 177 (Tex. App.—San Antonio 2003, no pet.). In light of the records

presented, we agree with appellant’s counsel that Rule 25.2(d) requires this court to dismiss these

appeals. Accordingly, these appeals are dismissed.

                                                 PER CURIAM

DO NOT PUBLISH




                                               -2-